Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 07/15/2020. In virtue of this communication, claims 1-20 filed on 07/15/2020 are currently pending in the instant application.
                                                    
                                                
  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 07/15/2020, 07/20/2020 ,10/29/2020, and 12/15/2021 are in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
 
Drawings
The drawings were received on 07/15/2020 have been reviewed by Examiner and they are acceptable.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu Caizhi et al. (CN107291910 A), refer to English translation, hereinafter Zhu.

As per claim 1, a multimedia resource matching method performed at a computing device having one or more processors and memory storing a plurality of programs to be executed by the one or more processors, comprising:
 “searching a first media resource set among a multimedia resource set, first target image frames of all media resources in the first media resource set meeting a target condition, and features of the first target image frames matching features in image frames of a to-be- matched multimedia resource according to a first matching condition;”( Refer to Zhu ¶[0093] discloses The video database is a database used to store video data, and the stored video may be security video, surveillance video, and the like. ¶[0094-0095] discloses the structured features of the target to be queried can be compared with the structured features in the target feature database, and the video data stored in the video database can be queried for targets that are the same or similar to the structured features of the target to be queried to determine. The video clip corresponding to the queried target is used as the video clip corresponding to the structural feature of the target to be queried.  ¶[0096] discloses It can be seen that the structural features of the target to be queried in the input data are extracted, and using the structural features, it is only necessary to query the target feature database corresponding to the video database, and determine the video clips in the video database corresponding to the structural features of the target to be queried. The steps of extraction and feature similarity matching are performed to obtain all video frames containing the target to be queried, and then the video segment corresponding to the target can be determined. Further see ¶[0023-0029] and¶[0051], then ¶[0104].)
 “determining, among the first target image frames, second target image frames whose features match the features in the image frames of the to-be-matched multimedia resource according to a second matching condition;” (Refer to Zhu ¶[0052] discloses The second determining unit is configured to determine, from the video database to be queried, the video segment corresponding to the target obtained by searching, as the video segment corresponding to the structural feature of the target to be queried in the video database to be queried. ¶[0054] discloses The second determining module is configured to, when the input data includes images and 
 “and obtaining matching information of the second target image frames and an identifier of a target media resource among the multimedia resource set, the matching information being used for indicating a total duration and a playback moment of the second target frame image in the target media resource.”  (Refer to Zhu ¶[0052] discloses The second determining unit is configured to determine, from the video database to be queried, the video segment corresponding to the target obtained by searching, as the video segment corresponding to the structural feature of the target to be queried in the video database to be queried. ¶[0061] discloses The steps of extraction and feature similarity matching are performed 




As per claim 2, in view of claim 1, Zhu further discloses “wherein the searching, among a multimedia resource set, for a first media resource set comprises: determining, among image frames of multimedia resources in the multimedia resource set, the first target image frames meeting the target condition; and obtaining first multimedia resources to which the first target image frames belong as the first media resource set.” ( Refer to Zhu ¶[0093] discloses The video database is a database used to store video data, and the stored video may be security video, surveillance video, and the like. ¶[0094-0095] discloses the structured features of the target to be queried can be compared with the structured features in the target feature database, and the video data stored in the video database can be queried for targets that are the same or similar to the structured features of the target to be queried to determine. The video clip corresponding to the queried target is used as the video clip corresponding to the structural feature of the target to be queried. ¶[0096] discloses It can be seen that the structural features of the target to be queried in the input data are extracted, and using the structural features, it is only necessary to query the target feature database corresponding to the video database, and determine the video clips in the video database corresponding to the structural features of the target to be queried. The steps of extraction and feature similarity matching are performed to obtain all video 

Claim 9 has been analyzed and rejected for the reasons indicated in claim 2 above.
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu Caizhi et al. (CN107291910 A), refer to English translation, hereinafter Zhu, further in view of Liu Qiong et al. (CN 103593464 B), refer to English translation, hereinafter Liu.

As per claim 7, in view of claim 1, however Zhu does not explicitly discloses the following which would have been obvious in view of Liu from similar field of endeavor “obtaining a ratio of the total duration to a duration of the target media resource; and identifying the to-be-matched multimedia resource as being similar to the target media resource, in a case that the ratio of the total duration to the duration of the target media resource falls within a second ratio range.”(Refer to Liu ¶[0032-0034] disclose the total matching time is calculated as Considering the matching duration and the matching rate comprehensively, it is determined whether the to be-retrieved video matches the reference video. Further see ¶[0089] discloses the total similarity between the reference video and the video to be retrieved , Then the total matching duration, The matching duration and the matching rate together determine whether the video to be retrieved matches the reference video. ¶[0083] discloses In practical applications, a threshold value T 1 can be defined, and when d(kf q,s ,kfi,t )< T1 , it is considered that the two frames are completely matched.  It should be pointed out that a smaller T 1 will make the matching conditions between two video frames 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Liu technique of video sequence matching into Zhu technique to provide the known and expected uses and benefits of Liu technique over video segment query technique of Zhu. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Liu to Zhu in order to improve video matching and detection with less complexity. (Refer to Liu paragraph [0007].)

Claims 14 and 20 have been analyzed and are rejected for the reasons indicated in claim 7 above. Additionally, the rational and motivation to combine the Zhu and Liu references, presented in rejection of claim 7, apply to these claims. 


Allowable Subject Matter
                  Claims 3-6, 10-13, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and on the pending conditions of the rejected and objected matter set forth in this action.
the prior art of record, alone or in combination, fails to teach or suggest the limitations set forth by each of claims 3-6, 10-13, 17-19.


					Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661